DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶ 0059 typo: “…provided to the exist side of the outdoor…” .  
Likely should be “exit”
Appropriate correction is required.

Claim Objections
Claims 9 & 10 are objected to because of the following informalities:  
Probable typo in claim 9, line 6: “…passing through the radiant flows along…”
Likely should be: “radiator”
Probable typo in claim 10, line 7: “…the coolant cooling engine...”
Likely should be: “...the coolant cooling the engine…”
 Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7 & 11, it is unclear as to what structure allows for the determining of a heating or cooling operation mode. It is also unclear as to what structure allows for the controlling of the first and second three-way valves. The claim, and all claims depending therefrom, are therefore indeterminate.
Regarding Claim 10, it is unclear as to what structure allows for determining if a predetermined time has elapsed since the engine start. The claim, and all claims depending therefrom, are therefore indeterminate.
Regarding Claim 11, it is unclear as to what structure allows for measuring the temperature of the coolant to be introduced into the engine. The claim, and all claims depending therefrom, are therefore indeterminate.
Claim 6 recites the limitation "main coolant line" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation is interpreted with the limitations cited in Claim 2.
Claim 13 recites the limitation "predetermined temperature range" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "predetermined temperature range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US+ A1).





    PNG
    media_image1.png
    887
    671
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    601
    646
    media_image2.png
    Greyscale







Regarding Claim 1, Lee teaches a gas heat-pump system [10; Fig. 1] comprising:
a compressor [110] compressing refrigerant and discharging the compressed refrigerant [¶ 0161];
an indoor heat exchanger [140] causing heat exchange to occur between indoor air and the refrigerant and thus cooling or heating an indoor space [¶ 0098];
an outdoor heat exchanger [120] condensing the refrigerant [¶ 0098];
a four-way valve [117] switching a flow direction of the refrigerant in such a manner that the refrigerant discharged from the compressor [110] flows toward the outdoor heat exchanger [120] in a cooling operation mode and flows toward the indoor heat exchanger [140] in a heating operation mode [¶ 0098; Lee states that during a cooling operation, the four-way valve directs the refrigerant towards the indoor heat exchanger via the outdoor heat exchanger. Thus stating the refrigerant enters the outdoor heat exchanger first; Vice versa reasoning for the heating mode];
an engine [200] providing a drive force to the compressor [¶ 0116];
a radiator [330] cooling coolant that is heated while passing through the engine [¶ 0114-0115];
an exhaust gas heat exchanger [240] causing the heat exchange to occur between the coolant passing through the radiator and exhaust gas discharged from the engine [¶ 0119];
and a first three-way valve [310] switching a flow direction of the coolant and controlling an amount of the flowing coolant in such a manner that the coolant passing through the radiator [330] flows toward at least one of the exhaust gas heat exchanger [240] and the engine [200] [¶ 0113-0115; Figs. 1-3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7-9 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Buecker (DE 102011087256 A1).




Regarding Claim 2, Lee teaches the system of claim 1 above and Lee teaches further comprising:
a main coolant line [360] along which the coolant cooling the engine flows back to the engine after passing through the radiator [330] and the exhaust gas heat exchanger [240] [¶ 0141-0145; Figs. 1-2; apparent from inspection];
While Lee teaches a bypass coolant line [366] branching off from the main coolant line, Lee does not teach a bypass line branching off from the main coolant line between the radiator and the exhaust gas heat exchanger and being connected to the engine.
However, Buecker teaches an internal combustion cooling system [Fig. 1] comprising an exhaust gas heat exchanger [16], a coolant cooler [39; considered equivalent to the radiator], a bypass line [38], and an engine [1] wherein the bypass line is disposed between the exhaust gas heat exchanger and the coolant cooler and being connected to the engine via the cooling circuit line [33] [¶ 0029-0030]. Buecker also discloses that the amount of coolant circulating through either the bypass line or the coolant cooler is controlled with the thermostatic valve [37], thus inherently stating that the bypass line provides a temperature control function to the system [¶ 0029].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lee to have a bypass line branching off from the main coolant line between the radiator and the exhaust gas heat exchanger and being connected to the engine, in view of the teachings of Buecker, to control the amount of coolant entering the radiator, thus better controlling the temperature of the system [¶ 0029].
Regarding Claim 3, Lee, as modified, teaches the system of claim 2 above and Lee teaches wherein the first three-way valve [310] is provided at a point where the bypass coolant line [366] branches off from the main coolant line [360], and closes the main coolant line or the bypass coolant line or controls the amount of the coolant flowing along the main coolant line and the bypass coolant line [¶ 0113-0115; Figs. 1-3].

















Regarding Claim 4, Lee, as modified, teaches the system of claim 2 above and Lee teaches further wherein the main coolant line [360] is connected such that the coolant flows toward the engine [200] after passing through the exhaust gas heat exchanger [240] [Fig. 1; apparent from inspection]. 
This embodiment of Lee does not teach an exhaust manifold collecting exhaust gas discharged from cylinders of the engine and supplying the collected exhaust gas to the exhaust gas heat exchanger.
However, in an alternate embodiment [Fig. 5], Lee teaches further comprising: an exhaust manifold [270] collecting exhaust gas discharged from cylinders of the engine and supplying the collected exhaust gas to the exhaust gas heat exchanger [240] [¶ 0250; Fig. 5], wherein the main coolant line [360, 367a] is connected such that the coolant flows toward the engine [200] after passing through both the exhaust gas heat exchanger [240] and the exhaust manifold [270] [¶ 0228-0229; Figs. 1-3, 5, 7].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first assembly of Lee to have wherein further comprising: an exhaust manifold collecting exhaust gas discharged from cylinders of the engine and supplying the collected exhaust gas to the exhaust gas heat exchanger, and wherein coolant line passes through the exhaust manifold, in view of the teachings of the alternate embodiment of Lee, to provide the flow of the cooling water and exhaust gas to cross each other, thereby more quickly and uniformly exchanging heat between the cooling water and exhaust gas [¶ 0232].

Regarding Claim 5, Lee, as modified, teaches the system of claim 2 above and Lee teaches further comprising:
a temperature sensor [290] measuring temperature of the coolant [¶ 0148],
wherein, in a manner that corresponds to the measured temperature of the coolant, the first three-way valve [310] closes the main coolant line [360] or the bypass coolant line [366], or controls the amount of the coolant flowing along the main coolant line and the bypass coolant line [¶ 0147; While Lee teaches the temperature sensor to be disposed at an outlet side of the engine, this is considered an obvious matter of design choice regarding a rearrangement of parts. The sensor location in the prior art fulfills the same functional limitations of determining if the flow switching portion should use the bypass tube or continue through the main coolant tube. Thus, the location of the sensor would not modify the operation of the device [MPEP 2144.04 VIC].

Regarding Claim 7, Lee teaches a method of controlling a gas heat-pump system [Fig. 1], the system being configured in such a manner that, with a second three-way valve [320], coolant cooling an engine [200] supplying a drive force to a compressor [110] [¶ 0116] flows toward a radiator [330] or an auxiliary heat exchanger [150], and that, with a first three- way valve [310], the coolant passing through the radiator or the auxiliary heat exchanger flows along a main coolant line [360] along which the coolant is to circulate toward the engine after passing through an exhaust gas heat exchanger [240] [¶ 0146-0147], the method comprising:
determining which of a cooling operation mode and a heating operation mode is selected [¶ 0147]; controlling the second three-way valve in a manner that corresponds to the selected operation mode [¶ 0155-0156]; and
controlling the first three-way valve in a manner that corresponds to the selected operation mode [¶ 0147].
This embodiment of Lee does not teach wherein the coolant passing through the radiator or the auxiliary heat exchanger flows along a bypass coolant line along which the coolant is to circulate directly toward the engine and wherein the coolant circulates toward the engine after passing through an exhaust manifold.
However, in an alternate embodiment [Fig. 5], Lee teaches further comprising:
an exhaust manifold [270] wherein the main coolant line [360, 367a] is connected such that the coolant flows toward the engine [200] after passing through both the exhaust gas heat exchanger [240] and the exhaust manifold [270] [¶ 0228-0229; Figs. 1-3, 5, 7] and Buecker teaches wherein the coolant passing through the radiator [39] flows along a bypass coolant line [33] along which the coolant is to circulate directly toward the engine [1] [¶ 0029; Fig. 1; the end of the coolant line [33] connected to bypass line [38] is considered equivalent to the bypass line because it flows directly into the engine [1]].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first assembly of Lee to have wherein the coolant passing through the radiator or the auxiliary heat exchanger flows along a bypass coolant line along which the coolant is to circulate directly toward the engine and wherein the coolant circulates toward the engine after passing through an exhaust manifold, in view of the teachings of the alternate embodiment of Lee and Buecker, to provide the flow of the cooling water and exhaust gas to cross each other, thereby more quickly and uniformly exchanging heat between the cooling water and exhaust gas [Lee; ¶ 0232] and to control the amount of coolant entering the radiator, thus better controlling the temperature of the system [Buecker; ¶ 0029].

Regarding Claim 8, Lee, as modified, teaches the method of claim 7 above and Lee teaches wherein, when it is determined that the heating operation mode is selected in the determining of which of the cooling operation mode and the heating operation mode is selected, in the controlling of the second three-way valve [320], the second three-way valve is controlled in such a manner that the coolant cooling the engine [200] flows toward the auxiliary heat exchanger [150] [¶ 0115, 0152, 0165; Fig. 1], and in the controlling of the first three-way valve [310], the first three-way valve is controlled in such a manner that the coolant passing through the auxiliary heat exchanger flows along the main coolant line [¶ 0147; The first three-way valve [310] is a switching portion which connects to the bypass line [366]. In determining that the bypass line should be used, it is inherent that the rest of the main coolant lines [363, 364, 365] cease to flow, therefore stating that the first three-way valve controls the flow of the coolant passing through the auxiliary heat exchanger].


Regarding Claim 9, Lee, as modified, teaches the method of claim 7 above and Lee teaches wherein, when it is determined that the cooling operation mode is selected in the determining of which of the cooling operation mode and the heating operation mode is selected, in the controlling of the second three-way valve [320], the second three-way valve is controlled in such a manner that the coolant cooling the engine [220] flows toward the radiator [330] [¶ 0114-0115; Fig. 1], and Buecker teaches that in the controlling of the first three-way valve [37], the first three-way valve is controlled in such a manner that the coolant passing through the radiant [39] flows along the bypass coolant line [38, 33; ¶ 0029; Fig. 1; the end of the cooling circuit [33] connected to the bypass line [38] is considered equivalent to the bypass line because the line inputs directly to the engine [1] instead of the exhaust gas heat exchanger [16]].

Regarding Claim 11, Lee, as modified, teaches the method of claim 7 above and Lee teaches further comprising:
measuring temperature of the coolant to be introduced into the engine [¶ 0147; While Lee teaches the temperature sensor [290] to be disposed at an outlet side of the engine, this is considered an obvious matter of design choice regarding a rearrangement of parts. The sensor location in the prior art fulfills the same functional limitations of determining if the flow switching portion should use the bypass tube or continue through the main coolant tube. Thus, the location of the sensor would not modify the operation of the device [MPEP 2144.04 VIC]. ,
wherein, when it is determined that the heating operation mode is selected in the determining of which of the cooling operation mode and the heating operation mode is selected, in the controlling of the second three-way valve [320], the second three-way valve is controlled in such a manner that the coolant cooling the engine [200] flows toward the auxiliary heat exchanger [150] [¶ 0155-0156; Lee discloses that, during the heating operation, the flow of cooling water to the radiator [330] is restricted, inherently stating that the cooling water is instead flowing towards the auxiliary heat exchanger [150]], and
when it is determined that the cooling operation mode is selected in the determining of which of the cooling operation mode and the heating operation mode is selected, in the controlling of the second three-way valve [320], the second three-way valve is controlled in such a manner that the coolant cooling the engine [200] flows toward the radiator [330] [¶ 0164-0165;  Lee discloses that, during the cooling operation, the flow of cooling water to the auxiliary heat exchanger  [150] is restricted, inherently stating that the cooling water is instead flowing towards the radiator [330], and in the controlling of the first three-way valve [310], the first three-way valve is controlled in a manner that corresponds to the temperature of the coolant, which is measured in the measuring of the temperature of the coolant [¶ 0147-0147; Lee discloses that the switching portion [310] is controlled depending on the temperature].





Regarding Claim 12, Lee, as modified, teaches the method of claim 11 above and Lee teaches wherein, when the temperature of the coolant, which is measured in the measuring of the temperature of the coolant, falls below a lower end of a predetermined temperature range, in the controlling of the first three-way valve [310], the first three-way valve is controlled in such a manner that the coolant flows along the main coolant line [361] [¶ 0147; Lee teaches that when temperature of the coolant is below a predetermined temperature, the coolant passes through a bypass tube [366] to the first tube [361] wherein the coolant circulates toward the engine after passing through the exhaust gas heat exchanger [240] and exhaust gas manifold [270]].

Regarding Claim 13, Lee, as modified, teaches the method of claim 11 above and Buecker teaches wherein, when the temperature of the coolant, which is measured in the measuring of the temperature of the coolant, falls within the predetermined temperature range, in the controlling of the first three-way valve [37], the first three-way valve is controlled in such a manner that the coolant flows along the main coolant line [33] and the bypass coolant line [38] [¶ 0029; Fig. 1; Buecker teaches that the valve [37] may direct coolant toward the bypass valve and/or the coolant cooler].
For clarity, when in combination one may use the thermostatic valve [37] and bypass conduit [38] leading towards the engine [1] from Buecker with the first tube [361] leading towards the exhaust heat exchanger [240] from Lee.


Regarding Claim 14, Lee, as modified, teaches the method of claim 13 above and Buecker teaches wherein, in the controlling of the first three-way valve [37], an amount of the coolant flowing along the main coolant line [33] and the bypass coolant line [37] is controlled in such a manner that the measured temperature of the coolant falls within the predetermined temperature range [¶ 0022, 0029; Buecker discloses that the coolant cools the gas to a temperature approximate to the coolant temperature and that the thermostatic valve controls the amount of coolant fed through the bypass and main cooling lines. It is therefore inherent that coolant has a predetermined ideal range wherein the thermostatic valve controls the flow in such a way to maintain that range].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Kim (US 20210053412 A1).




    PNG
    media_image3.png
    813
    1058
    media_image3.png
    Greyscale









Regarding Claim 6, Lee teaches the system of claim 1 above and Lee teaches further comprising:
an auxiliary refrigerant line [Annotated Fig. 1] branching off from a main refrigerant line connecting the indoor heat exchanger [140] and the outdoor heat exchanger [120] to each other, passing through an auxiliary heat exchanger [150], and then being connected to the compressor [110] [¶ 0108-0111; Annotated Fig. 1];
an auxiliary expansion valve [Annotated Fig. 1] opening and closing the auxiliary refrigerant line between the indoor heat exchanger [140] and the auxiliary heat exchanger [150] [Annotated Fig. 1; apparent from inspection; Also, in ¶ 0157, Lee states the auxiliary heat exchanger is not always required. Therefore, it is implied that the auxiliary expansion valve is used to control the flow of refrigerant to the auxiliary heat exchanger];
an auxiliary coolant line [364] branching off from the main coolant line [360] connecting the engine [200] and the radiator [330] to each other, passing through the auxiliary heat exchanger [150]; and
a second three-way valve [320] switches the flow direction of the coolant in such a manner that the coolant passing through the engine flows along the main coolant line or the auxiliary coolant line.
Lee does not teach wherein the auxiliary coolant line is connected to the first three-way valve.
However, Kim teaches a heat pump system for a vehicle [Figs. 1-7] comprising of an auxiliary line [41] running through a heat exchanger [53; considered equivalent to the auxiliary heat exchanger because it makes contact with the auxiliary line and refrigerant line 51] connected to the coolant line [11] disposed between the radiator [12], an electrical component [15; considered equivalent to the engine, for its waste heat production purposes] and a three-way valve [V1] for controlling the flow and connecting a bypass line [35] to control the amount of coolant the electrical component receives [¶ 0059, 0062, 0074].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lee to have wherein the auxiliary coolant line is connected to the first three-way valve, in view of the teachings of Kim, in order to keep the auxiliary line independent from the cooling line to better control the temperature of the coolant circulating within the auxiliary line, thus increasing the efficiency of the system [¶ 0169-0171].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Buecker as applied to claim 7 above, and further in view of Kniffler (US 20190011152 A1).






Regarding Claim 10, Lee, as modified, teaches the method of claim 7 above and Lee teaches further comprising:
controlling of the second three-way valve [320], the second three-way valve is controlled in such a manner that the coolant cooling engine flows toward the auxiliary heat exchanger [150], and in the controlling of the first three-way valve [310], the first three-way valve is controlled in such a manner that the coolant passing through the auxiliary heat exchanger flows along the main coolant line [360].
Lee does not teach wherein determining whether or not a predetermined time has elapsed from when the engine is started, wherein, when it is determined that the predetermined time has not elapsed from when the engine is started in the determining of whether or not the predetermined time has elapsed from when the engine is started, controlling the second three-way valve and controlling the first three-way valve.
However, Kniffler teaches a heat pump comprising two stages wherein the controller [430] is configured to not switch from the medium-performance mode to the high-performance mode until a predetermined time period [¶ 0137].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lee to have wherein determining whether or not a predetermined time has elapsed from when the engine is started, wherein, when it is determined that the predetermined time has not elapsed from when the engine is started in the determining of whether or not the predetermined time has elapsed from when the engine is started controlling the second three-way valve and controlling the first three-way valve, in view of the teachings of Kniffler, so that switching may be performed from a resting position, therefore ensuring the pressure within the evaporator becomes smaller than the pressure within the compressor, thereby increasing the efficiency of the system [¶ 0137; Or in this case, the pressure in the radiator becomes smaller than the pressure in the pump].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Buecker as applied to claim 11 above, and further in view of Shutty (WO 2014074430 A1).














Regarding Claim 15, Lee, as modified, teaches the method of claim 11 above but Lee does not teach wherein when the temperature of the coolant, which is measured in the measuring of the temperature of the coolant, exceeds an upper end of the predetermined temperature range, in the controlling of the first three-way valve, the first three-way valve is controlled in such a manner that the coolant flows along the bypass coolant line.
However, Shutty teaches a thermal system [Fig. 1] comprising an engine [12], a three-way bypass valve [56], an exhaust heat exchanger [52] and a radiator [16] wherein once the temperature of the coolant reaches a predetermined temperature, the bypass valve [56] is opened allowing coolant to bypass the exhaust heat exchanger [52] and return to the engine [12], thus preventing the coolant from becoming any hotter [Pg. 6, lines 23-26].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lee to have wherein when the temperature of the coolant, which is measured in the measuring of the temperature of the coolant, exceeds an upper end of the predetermined temperature range, in the controlling of the first three-way valve, the first three-way valve is controlled in such a manner that the coolant flows along the bypass coolant line, in view of the teachings of Shutty, to bypass the exhaust heat exchanger and prevent further heating of the coolant, thereby increasing the efficiency of the system [Pg. 6, lines 23-26].


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763